Citation Nr: 1456422	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  11-33 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for high cholesterol.

2.  Whether new and material evidence has been submitted to reopen claims for entitlement to service connection for bilateral knee disorders.

3.  Entitlement to service connection for bilateral knee disorders.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for bilateral elbow disorders, claimed as arthritis.

6.  Entitlement to service connection for bilateral hand disorders, claimed as arthritis.

7.  Entitlement to service connection for prostate cancer, to include as secondary to exposure to ionizing radiation.

8.  Entitlement to service connection for a back disorder.

9.  Entitlement to service connection for a right foot disorder, claimed as heel spur.

10.  Entitlement to service connection for diabetes mellitus, claimed as due to exposure to radiation.

11.  Entitlement to service connection for retinopathy, to include as secondary to diabetes mellitus, claimed as vision loss.

12.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel








INTRODUCTION

The Veteran had active service from November 1956 to October 1960.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2014, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

The claims file includes additional evidence, including VA treatment records, submitted after the file was transferred to the Board that have not been initially considered by the RO.  However, the file includes an October 2014 written statement from the Veteran and his representative waiving RO consideration of the additional evidence.  See 38 C.F.R. 20.1304(c).  Accordingly, the Board finds appellate consideration may proceed without any prejudice to the Veteran.

The issue of reopening entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by the record at his October 2014 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


The issues of entitlement to service connection for bilateral knee disorders, hypertension, bilateral elbow disorders, bilateral hand disorders, prostate cancer, back disorder, right foot disorder, diabetes mellitus, diabetic retinopathy, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's current high cholesterol is a laboratory result, not a disability upon which benefits could be granted.

2.  The Veteran's claims for service connection for bilateral knee disorders were previously denied in a May 2006 rating decision.  Although he initially filed a Notice of Disagreement, he did not file a timely substantive appeal.

3.  Evidence obtained since the time of the May 2006 rating decision raises a reasonable possibility of substantiating the claims for entitlement to service connection for bilateral knee disorders.


CONCLUSIONS OF LAW

1.  The criteria for service connection for high cholesterol have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The May 2006 rating decision, which denied entitlement to service connection for bilateral knee disorders, is final; new and material evidence has been submitted, and the Veteran's claims are reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2014).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for High Cholesterol

The Veteran is seeking service connection for high cholesterol.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

However, high cholesterol is a laboratory finding, and not a disability in of itself for which VA compensation benefits are payable, even though it may be considered a risk factor in the development of certain diseases.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities; they are, therefore, not appropriate entities for the rating schedule.). The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

While the Board acknowledges that the medical evidence reflects the Veteran does indeed have high cholesterol, for which he was prescribed medication throughout the period on appeal, there is no evidence of record suggesting the Veteran's elevated cholesterol caused any disability.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Because an elevated cholesterol level alone represents a laboratory finding, it is not a chronic disability for which VA disability compensation may be granted.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  Therefore, service connection for high cholesterol is denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

New and Material Evidence for Bilateral Knees

The Veteran is also seeking to reopen his claims for entitlement to service connection for a bilateral knee disorder.  These claims were previously denied in a May 2006 rating decision.  Although the Veteran initially filed a notice of disagreement, he did not file a timely substantive appeal, so the determination became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.156(b), 20.302, 20.1103.  

Under VA regulations, previously denied claims may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  

At the time of the May 2006 rating decision, the evidence of record included the Veteran's service personnel and medical records, his claim for benefits, and VA treatment records from November 2005 through May 2006.  The RO denied his claims because no current knee disability or nexus to active duty service was established.

The Veteran filed his current claim in July 2009.  Considerable additional evidence has been presented in conjunction with the claim to reopen.  Because the Board concludes that this new evidence is sufficient to reopen the Veteran's claims, only a limited amount of the new evidence will be discussed.

Specifically, the evidence includes recent VA treatment records reflecting the Veteran's current complaints of bilateral knee pain, as well as a history of right knee arthroscopy surgery in 1995.  This evidence was not previously submitted to the VA before the RO's May 2006 rating decision, and is therefore "new."  This evidence also raises a reasonable possibility of substantiating the reasons the Veteran's claims were previously denied, specifically the presence of a current disability, and is therefore "material."  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). As such, new and material evidence has been presented and the Veteran's claims are reopened.   To this limited extent, his appeals are granted.

The Board finds the issues of entitlement to service connection for bilateral knee disorders must be remanded for additional development, as will be discussed in the 'remand' portion.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in September 2009, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  

In October 2014, the Veteran was provided with a hearing before the undersigned Veterans Law Judge (VLJ) via videoconference.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disabilities, specifically regarding any relation to active duty service.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file.  No such pertinent evidence relevant to the issue above was identified by the Veteran or his representative.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board acknowledges the Veteran was not provided with an examination regarding his high cholesterol.  VA medical examinations must be provided when there is competent evidence of a current disability, evidence establishing an in-service injury or event, and any indication that the disability may be related to the in-service event.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, as discussed above, the evidence does not establish the Veteran's current high cholesterol is a disability upon which benefits may be granted.  Accordingly, a VA examination was not required regarding this issue.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Entitlement to service connection for high cholesterol is denied.

New and material evidence has been presented and the claims for entitlement to service connection for bilateral knee disorders are reopened.


REMAND

As discussed above, the issues of entitlement to service connection for bilateral knee disorders, hypertension, bilateral elbow disorders, bilateral hand disorders, prostate cancer, back disorder, right foot disorder, diabetes mellitus, diabetic retinopathy, and bilateral hearing loss all require remand for further development.

First, the Veteran's reopened claims for entitlement to service connection for bilateral knee disorders were not reopened and considered on the merits by the RO.  Generally where the Board reopens a claim that the RO did not, remand is required for RO consideration.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).  In this case, although the new evidence was sufficient to reopen the Veteran's claims, this evidence alone does not establish service connection.  Therefore, remand is required for initial RO consideration.

Regarding all of these issues, the Board finds remand is required to obtain additional private treatment records, specifically records from Rush Hospital and Martha Washington Hospital.  Additionally, the Veteran testified that he obtained some medical care, including regular audiometric testing, during his post-service employment at General Electric and Jewell Food.  Accordingly, these records should also be obtained upon remand.

Finally, regarding his claims for entitlement to prostate cancer and diabetes mellitus, the Veteran alleges both conditions are due to his exposure to ionizing radiation during active service.  The Veteran's service treatment records include a Record of Occupational Exposure to Ionizing Radiation (DD Form 1141) reflecting he was exposed on two separate occasions.  Accordingly, remand is required for further development of these claims, including an estimate of doses of radiation to which the Veteran was exposed.  Additionally, because prostate cancer is included on the list of radiogenic diseases, that claim should be referred to the Under Secretary for Benefits for consideration under 38 C.F.R. § 3.311(c).

After complete all the foregoing, the AOJ should conduct any additional development they deem necessary.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining the proper authorization from the Veteran, obtain all available medical records from the private facilities listed below and associate them with the claims file.  All attempts to obtain these records should be fully documented in the claims file, including any negative response.

a)  All records from the Rush Presbyterian St. Luke Hospital in Chicago, Illinois, particularly records from 1992 to 2002.

b)  All records from the Martha Washington Hospital, especially any records from the early to mid-1960s.

c)  All medical records from the Veteran's employment with General Electric from approximately 1963 to 1983, including the results from any audiometric testing conducted.

d)  All medical records from the Veteran's employment with Jewell Foods from approximately 1983 to 2002, including the results from any audiometric testing conducted.

2.  After obtaining all available private treatment records, conduct the following development regarding the Veteran's exposure to ionizing radiation during active duty service.

a)  Obtain all available records concerning the Veteran's exposure to radiation, including the DD Form 1141 already included in the claims file, and forward the records to the Under Secretary for Health for a dose estimate, as provided by 38 C.F.R. § 3.311(a).

b)  Refer the Veteran's claim for service connection for prostate cancer, a "radiogenic disease" under 38 C.F.R. § 3.311(b)(2)(i), to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).

c)  Only if the Veteran submits competent scientific or medical evidence that his diabetes mellitus is a radiogenic disease, then refer his claim for service connection for diabetes to the Under Secretary for Benefits for consideration under 38 C.F.R. § 3.311(c).

3.  After completing the foregoing, as well as any additional development required, readjudicate the appeals.  If the appeals remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


